DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 22 July 2022 for the application filed 28 August 2020. Claims 17-24, 28-32, 34, and 37 are pending (Claims 1-16 were previously canceled; Claims 25-27, 33, 35, and 36 are canceled; Claims 17, 19, 23, 28, 29, 34, and 37 are amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 13/861,818, filed 12 April 2013; PRO 61/636,699, filed 22 April 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MATSUOKA et al. (US PGPub 2009/0305110 A1).
	Regarding Claim 17, MATSUOKA discloses an electrolyte membrane-electrode membrane assembly for a solid polymer type fuel cell comprising a gas diffusion electrode membrane and a solid electrode membrane with uniformly dispersed electrode catalysts (i.e., a membrane; abstract). The gas diffusion electrode membrane is formed from the bonding between a quaternary base type anion-exchange resin and an electrode catalyst via a polyfunctional quaternizing agent (i.e., a… polymer layer including a functionalizing agent and a plurality of… particles; wherein the functionalizing agent covalently bonds the plurality of… particles to a surface and pores of the… polymer layer; p0079-0080). The electrode catalyst is a metal, such as gold (i.e., wherein the plurality of… particles include a material selected from the group consisting of Au, ceria, and a rare earth oxide; p0118). The polymeric compound portion forming the anion-exchange resin preferably includes polystyrene-based compounds given their superior stability and lower cost (i.e., wherein the porous polymer layer further includes an organic polymer and wherein the orgnic polymer is selected from the group consisting of… polystyrenes; p0176). This anion-exchange resin is impregnated in a porous membrane support (i.e., a porous polymer layer; p0192). Finally, the catalysts have average particle sizes of 2 nm (i.e., a plurality of nanoparticles; p0242).
	Regarding Claim 37, MATSUOKA discloses the membrane of Claim 17. MATSUOKA further shows in FIG. 1 an exemplary electrolyte membrane-electrode membrane membrane assembly wherein a solid electrolyte membrane 6 supports electrode membranes 4 and 5 (FIG. 1, p0125, p0126), i.e., which inherently describes an asymmetric membrane structure (i.e., wherein the membrane is an asymmetric membrane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUOKA et al. (US PGPub 2009/0305110 A1), as applied to Claim 17 above, in view of INNOCENZI et al. (Dalton Trans., 2009, 9146-9152) with evidentiary support from GIANNELIS et al. (US PGPub 2014/0319044 A1).
Regarding Claims 18-24, MATSUOKA discloses the membrane of Claim 17. GIANNELIS further discloses the membrane comprises titania nanoparticles functionalized onto an organic polymer layer (titania nanoparticles, p0053; organic polymer layer, p0049), and further discloses functionalizing the membrane with reactive functional groups to react with surface-functionalized nanoparticles to form the disclosed nanoparticle-functionalized membrane (p0060-0062). MATSUOKA is deficient in disclosing the functionalizing agent includes a metal alkoxide (Claim 18), or includes a Z-terminated alkoxy and wherein Z is a moiety that is compatible with, soluble within, or reacts with at least one of the nanoparticles or a functional group on the nanoparticles (Claim 19), or wherein Z is one of the listed groups (Claims 20 and 24), or wherein the functionalizing agent is a silane (Claim 21), or wherein the silane includes one of the listed groups (Claim 22), or wherein the functionalizing agent includes a Z-terminated halo silane (Claim 23).
However, as noted by INNOCENZI, “3-[g]lycidoxypropyltrimethoxysilane (GPTMS; i.e., the functionalizing agent includes a metal alkoxide; the functionalizing agent is a silane; the silane includes… (3-glycidyloxypropyl)trimehoxysilane) is one of the most common precursors used in the preparation of hybrid organic-inorganic materials” (§Introduction, pg. 9146, par. 1), such as the nanoparticle-porous polymer membrane disclosed by MATSUOKA. The epoxy-terminated groups are capable of further polymerization or reaction with other reactive groups (i.e., the functionalizing agent includes a Z-terminated alkoxy; wherein Z is… epoxy; wherein the silane include a Z-terminated halo silane; §Introduction, pg. 9146, par. 3), e.g., after ring-opening to form highly reactive hydroxyl groups. Indeed, one of the most common reactions in ligand chemistry involves a reaction between hydroxyl and amine group, as evidenced by GIANNELIS, who discloses that the nanoparticles are functionalized with alkyl amine groups or with any ligand capable of reacting with the reactive ligands of the membrane (i.e., wherein Z is a moiety that is compatible with, soluble within, or reacts with at least one of the nanoparticles or a functional group on the nanoparticles; GIANNELIS, p0051, p0060-0065). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the limitation that the functionalizing agent includes a Z-terminated alkoxy that is capable of reacting with a functional group on the nanoparticle because INNOCENZI discloses a commonly used preparatory functionalizing agent, GPTMS, useful for such a purpose in preparing the membrane of MATSUOKA.
Regarding Claim 32, MATSUOKA discloses the membrane of Claim 17. MATSUOKA is deficient in disclosing the functionalizing agent includes an epoxy-terminated alkoxy or halo silane.
However, as noted by INNOCENZI, “3-[g]lycidoxypropyltrimethoxysilane (GPTMS; i.e., the functionalizing agent includes an epoxy-terminated alkoxy silane) is one of the most common precursors used in the preparation of hybrid organic-inorganic materials” (§Introduction, pg. 9146, par. 1), such as the nanoparticle-porous polymer membrane disclosed by MATSUOKA. The epoxy-terminated groups are capable of further polymerization or reaction with other reactive groups (§Introduction, pg. 9146, par. 3), e.g., after ring-opening to form highly reactive hydroxyl groups. Indeed, one of the most common reactions in ligand chemistry involves a reaction between hydroxyl and amine group, as evidenced by GIANNELIS, who discloses that the nanoparticles are functionalized with alkyl amine groups or with any ligand capable of reacting with the reactive ligands of the membrane (GIANNELIS, p0051, p0060-0065). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the limitation that the functionalizing agent includes an alkoxy-terminated silane because INNOCENZI discloses a commonly used preparatory functionalizing agent, GPTMS, is useful for reacting with functional groups on nanoparticles in preparing the membrane of MATSUOKA.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUOKA et al. (US PGPub 2009/0305110 A1), as applied to Claim 17 above, and further in view of GIANNELIS et al. (US PGPub 2014/0319044 A1, effectively filed 27 May 2011).
	Regarding Claim 28, MATSUOKA discloses the membrane of Claim 17. MATSUOKA is deficient in disclosing the plurality of nanoparticles are functionalized with a functional group selected from the group consisting of a hydroxy, a thio, an amino, and a carboxy.
GIANNELIS discloses nanoparticle functionalized membranes (abstract). The nanoparticles are chemically bonded to the membrane via linker groups (i.e., functionalizing agent; p0051). GIANNELIS further discloses the nanoparticles are functionalized with linker groups having, e.g., thiol or amine groups (i.e., wherein the nanoparticles are functionalized with a functional group selected from the group consisting of a hydroxyl, a thio, an amino, and a carboxy; p0064). GIANNELIS further discloses the linker groups are alkyl siloxane groups (i.e., wherein the functionalizing agent is a silane; p0051). Such linker groups advantageously provide reactive functional groups that readily react with other functional groups on the surface of the membrane to provide a covalent bond (p0062, p0064). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include such a readily-used functional group as a hydroxy, a thio, an amino, or a carboxy as suggested by GIANNELIS to secure nanoparticles to the membrane taught by MATSUOKA.
	Regarding Claims 29 and 30, MATSUOKA discloses the membrane of Claim 17. MATSUOKA is deficient in disclosing the plurality of nanoparticles are surface functionalized by reaction with a second silane or further wherein the second silane includes an amino silane.
GIANNELIS discloses nanoparticle functionalized membranes (abstract). The nanoparticles are chemically bonded to the membrane via linker groups (i.e., functionalizing agent; p0051). GIANNELIS further discloses the nanoparticles are also functionalized with (3-aminopropyl)trimethoxysilane, in addition to a first ligand (i.e., wherein the nanoparticles are surface functionalized by reaction with a second silane; wherein the second silane includes an amino silane; p0130). Advantageously, the additional functionalizing with an amino silane imparts a positive charge to the nanoparticles thereby preventing undesirable aggregation when in solution during membrane preparation (p0132). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to functionalize nanoparticles with an amino silane as suggested by GIANNELIS to promote the uniform dispersion of nanoparticles in the membrane of MATSUOKA.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUOKA et al. (US PGPub 2009/0305110 A1) in view of GIANNELIS et al. (US PGPub 2014/0319044 A1), as applied to Claim 29 above, and further in view of BARAN et al. (US PGPub 2008/0069887 A1).
	Regarding Claim 31, modified MATSUOKA makes obvious the membrane of Claim 29. GIANNELIS further discloses the nanoparticles are treated with an amino silane to effectively produce nanoparticles functionalized with reactive amine groups (p0130). Modified MATSUOKA is deficient in disclosing the amino silane includes N1-(3-trimethoxysilylpropyl)diethylenetriamine.
	BARAN discloses a method for making surface-modified nanoparticles (p0008) for the purposes of increased control over the preparation of nanotechnology-based materials (p0002-0004). BARAN further discloses that nanoparticles are reacted with an aminoorganosilane to produce alkylamine surface-modified nanoparticles (p0008), similar to the nanoparticles functionalized with reactive amine groups disclosed by GIANNELIS. Among possible aminoorganosilanes, BARAN discloses (3-trimethoxysilylpropyl)diethylenetriamine (p0037). Thus, absent showings of unexpected results or criticality, other than to introduce reactive amine groups to a nanoparticle surface to better control the reactivity of the nanoparticles, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to use (3-trimethoxysilylpropyl)diethylenetriamine as disclosed by BARAN as the amino silane for functionalizing the nanoparticles of the membrane made obvious by modified MATSUOKA.
It is acknowledged that BARAN discloses a list of possible aminoorganosilanes of which the claimed (3-trimethoxysilylpropyl)diethylenetriamine is included. However, this is a limited list of possible silanes and one of ordinary skill in the art, i.e., a polymer chemist, would be more than capable of choosing the appropriate aminoorganosilane. Thus, the claimed limitation would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUOKA et al. (US PGPub 2009/0305110 A1), as applied to Claim 17 above, and further in view of GIANNELIS et al. (US PGPub 2014/0319044 A1) and even further in view of INNOCENZI et al. (Dalton Trans., 2009, 9146-9152) and BARAN et al. (US PGPub 2008/0069887 A1).
Regarding Claim 34, MATSUOKA discloses the membrane of Claim 17. MATSUOKA is deficient in disclosing the functionalizing agent includes (3-glycidyloxypropyl)trimethoxysilane or that the plurality of nanoparticles are functionalized by reaction with N1-(3-trimethoxysilylpropyl)diethylenetriamine.
GIANNELIS discloses nanoparticle functionalized membranes (abstract). The nanoparticles are chemically bonded to the membrane via linker groups (p0051). GIANNELIS further discloses the nanoparticles are also functionalized with (3-aminopropyl)trimethoxysilane, in addition to a first ligand (p0130). Advantageously, the additional functionalizing with such an amino silane imparts a positive charge to the nanoparticles thereby preventing undesirable aggregation when in solution during membrane preparation (p0132). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to functionalize nanoparticles with an amino silane as suggested by GIANNELIS to promote the uniform dispersion of nanoparticles in the membrane of MATSUOKA.
Modified MATSUOKA is deficient in disclosing this amino silane functionalizing agent is (3-glycidyloxypropyl)trimethoxysilane.
However, as noted by INNOCENZI, “3-[g]lycidoxypropyltrimethoxysilane (GPTMS; i.e., the functionalizing agent includes a metal alkoxide; the functionalizing agent is a silane; the silane includes… (3-glycidyloxypropyl)trimehoxysilane) is one of the most common precursors used in the preparation of hybrid organic-inorganic materials” (§Introduction, pg. 9146, par. 1), such as the nanoparticle-porous polymer membrane disclosed by modified MATSUOKA. The epoxy-terminated groups are capable of further polymerization or reaction with other reactive groups (i.e., the functionalizing agent includes a Z-terminated alkoxy; wherein Z is… epoxy; wherein the silane include a Z-terminated halo silane; §Introduction, pg. 9146, par. 3), e.g., after ring-opening to form highly reactive hydroxyl groups. Indeed, one of the most common reactions in ligand chemistry involves a reaction between hydroxyl and amine group, as evidenced by GIANNELIS who discloses that nanoparticles are functionalized with alkyl amine groups or with any ligand capable of reacting with the reactive ligands of the membrane (i.e., wherein Z is a moiety that is compatible with, soluble within, or reacts with at least one of the nanoparticles or a functional group on the nanoparticles; p0051, p0060-0065). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the limitation that the functionalizing agent includes a Z-terminated alkoxy that is capable of reacting with a functional group on the nanoparticle because INNOCENZI discloses a commonly used preparatory functionalizing agent, GPTMS, useful for such a purpose in preparing the membrane of modified MATSUOKA.
Modified MATSUOKA is deficient in disclosing the amino silane includes N1-(3-trimethoxysilylpropyl)diethylenetriamine.
	BARAN discloses a method for making surface-modified nanoparticles (p0008) for the purposes of increased control over the preparation of nanotechnology-based materials (p0002-0004). BARAN further discloses that nanoparticles are reacted with an aminoorganosilane to produce alkylamine surface-modified nanoparticles (p0008), which, as noted earlier, advantageously provides a positive charge to the nanoparticles thereby preventing their aggregation in solution (GIANNELIS, p0132). Among possible aminoorganosilanes, BARAN discloses (3-trimethoxysilylpropyl)diethylenetriamine (p0037). Thus, absent showings of unexpected results or criticality, other than to introduce reactive amine groups to a nanoparticle surface to better control the reactivity of the nanoparticles, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to use (3-trimethoxysilylpropyl)diethylenetriamine as disclosed by BARAN as the amino silane for functionalizing the nanoparticles of the membrane disclosed by modified MATSUOKA.
It is acknowledged that BARAN discloses a list of possible aminoorganosilanes of which the claimed (3-trimethoxysilylpropyl)diethylenetriamine is included. However, this is a limited list of possible silanes and one of ordinary skill in the art, i.e., a polymer chemist, would be more than capable of choosing the appropriate aminoorganosilane. Thus, the claimed limitation would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Alternatively, the limitation “wherein the nanoparticles are functionalized by reaction with N1-(3-trimethoxysilylpropyl)diethylenetriamine” is directed toward a product-by-process limitation and bears no patentable weight. GIANNELIS discloses the functionalization of nanoparticles with amino silanes to produce amine reactive groups on their surfaces (p0130). Functionalization by N1-(3-trimethoxysilylpropyl)diethylenetriamine similarly serves the same purpose in producing nanoparticles with reactive amine groups, i.e., the end result of the functionalization is an amine-reactive nanoparticle regardless of the functionalization process. Because the claimed invention is directed only to a membrane comprising a porous polymer layer including a functionalizing agent and a nanoparticle, wherein the functionalizing agent is GMS and is taught by INNOCENZI, the additional limitation of functionalizing the nanoparticles by reaction with N1-(3-trimethoxysilylpropyl)diethylenetriamine bears no patentable weight because the result of the claimed functionalizing step is a amine-reactive nanoparticle already disclosed by GIANNELIS. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.

Response to Arguments
	The Examiner thanks Applicant for addressing the Specification and Claim Objections; these objections have been withdrawn.
	Applicant’s amendments addressing the 35 USC 112(b) rejections have been considered and are persuasive; the prior 35 USC 112(b) rejections have been withdrawn.
Applicant’s amendments filed 22 July 2022 have been fully considered and are persuasive. The amendments to independent Claim 17 have overcome the 35 USC 102(a)(1)/(a)(2) rejection as being anticipated by GIANNELIS. It is understood that GIANNELIS fails to disclose the limitations that the organic polymer of the polymer layer consists of the listed polymers and that GIANNELIS fails to disclose nanoparticles having material selected from Au, ceria, and a rare earth oxide. However, upon further search and consideration, new grounds of rejection have been made for Claim 17 under 35 USC 102(a)(1)/(a)(2) as being anticipated by MATSUOKA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777